Citation Nr: 0427771	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  96-45 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for residuals of 
right knee injury.  



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from January 10, 1975, to 
February 20, 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not shown to be 
productive of recurrent subluxation or lateral instability.  

2.  The right knee disability is not show to have limitation 
of flexion to 45 degrees, or limitation of extension to 10 
degrees.  

2.  The right knee is shown to have degenerative changes with 
associated painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a right knee injury under DC 5257 have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2003).  

2.  The criteria for a separate rating of 10 percent, and no 
higher, for residuals of a right knee injury, under DCs 5010-
5003, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, DCs 5010-5003, 5260-5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a VCAA letter in April 
2001 and supplemental statements of the case (SSOCs) in April 
2002 and August 2004.  By means of these documents, the 
veteran was told of the requirements to establish an 
increased rating and of the reasons for the denial of her 
claim.  The April 2001 letter advised her as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In June 1996, this appeal ensued.  This was 
several years before the enactment of the VCAA in November 
2000, and, as discussed above, the veteran was not provided 
VCAA notice until the April 2001 VCAA letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The April 2002 and August 2004 SSOCs clearly reflect that her 
claim was readjudicated based upon all the evidence of record 
with consideration of VCAA.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
she has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Attempts were made on numerous occasions for the 
veteran's knees to be examined.  Therefore, as to the issue 
on appeal, the Board concludes that no further assistance to 
the veteran is required.  

Factual Background

Historically, a June 1975 rating decision granted service 
connection for residuals of a right knee injury.  A 
noncompensable rating was assigned., effective on February 
21, 1975.  This grant was based on service medical records 
(SMRs) which reflect that the veteran was treated for right 
knee pain and tenderness, aggravated by physical activity.  
Postservice VA examination in May 1975 showed that her 
complaints continued.  There was no limitation of motion and 
cruciate and collateral ligaments were intact.  However, 
there was evidence of tenderness to palpation along the 
medial joint margin of the right knee.  X-rays were negative.  

In September 1995, the veteran submitted a reopened claim and 
submitted VA treatment records from September-October 1995 
which reflect complaints of bilateral knee pain and 
crepitation.  Degenerative joint disease (DJD) of the knees 
was noted.  

This appeal ensued following a June 1996 rating decision 
which confirmed and continued the noncompensable rating for 
the right knee condition.  

Subsequently dated treatment records reflect that the veteran 
continued to complain of painful knees in May 1998.  She 
failed to report for a VA a scheduled examination in May 
2001.  In July 2001, she reported painful knees and said that 
she had been told that she might have bone cancer.  VA X-ray 
in August 2001 showed DJD.  There had been so significant 
progression since previous examination in 1998.  She failed 
to report for examination scheduled in October 2002.  

In July 2003, the veteran reported that her right knee 
symptoms had increased in severity.  Magnetic resonance 
imaging (MRI) of the knee in August 2003 showed mild joint 
effusion.  X-ray showed no progression of DJD since previous 
examination in August 2001.  

The veteran failed to report for scheduled examinations in 
January, March, and June 2004.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows slight recurrent 
subluxation or lateral instability (DC 5257); symptomatic 
removal of a semilunar cartilage (DC 5259), limitation of 
knee flexion to 45 degrees (DC 5260); or limitation of knee 
extension to 10 degrees (DC 5261).  A rating greater than 10 
percent is warranted where the evidence shows ankylosis of 
the knee (DC 5256); moderate recurrent subluxation or lateral 
instability (DC 5257); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (DC 5258); limitation of knee flexion to 30 degrees (DC 
5260); or limitation of knee extension to 15 degrees (DC 
5261).  38 C.F.R. § 4.71a.  The normal range of knee motion 
is from 140 degrees of flexion to 0 degrees of extension.  38 
C.F.R. § 4.71, Plate II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under DC 5003 (or 
5010) and for the instability under DC 5257 if a compensable 
rating is warranted pursuant to both DCs. VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63604 (1997).  Moreover, VA General 
Counsel recently held that separate ratings under DC 5260 and 
5261 may be assigned for the same joint.  VAOPGCPREC 9-04 
(2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

Analysis

The veteran's service-connected right knee condition has been 
rated pursuant to 38 C.F.R. § 4.71a, DC 5257 since service 
connection was initially established.  A noncompensable 
rating has always been in effect.  It is noted that none of 
the competent medical evidence of record shows that the 
veteran experiences slight lateral instability or recurrent 
subluxation which is required for a compensable raging 
pursuant to this DC.  After review of the evidence, the Board 
finds that the evidence does not support a higher evaluation 
under DC 5257, but that a separate 10 percent rating is 
warranted under DCs 5010-5003 for degenerative joint disease 
with painful motion of the right knee.  

Following the Board's review of the evidence of record as 
summarized above, it is shown that DJD of the right knee has 
been evident since VA treatment records dated in September 
and October 1995.  It is noted that previous X-ray in 1975 
was negative for diagnosis of DJD.  

Additional post service treatment records in the claims file 
reflect that the diagnosis of DJD of the right knee has 
continued and was most recently noted upon VA X-ray in July 
2003 and VA MRI in August 2003.  The veteran has reported 
painful motion associated with the right knee.  

The above-mentioned objective evidence does not show that the 
veteran experiences instability or subluxation of the right 
knee.  Thus, the RO assigned a noncompensable rating for the 
service-connected knee many years ago and this rating has 
been continued over the years.  Accordingly, a preponderance 
of the evidence is against a compensable evaluation under DC 
5257 for residuals of a right knee injury.  

When instability and arthritis productive of limitation of 
motion of the knee are present, the disabilities may be rated 
separately under 38 C.F.R. § 4.71(a), DCs 5003 and 5257 
(2003).  The Board is bound by the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition as well as the 
precedent opinion by VA General Counsel, VAOPGCPREC 23-97 
(1997), which held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  In addition, the Acting General Counsel of 
the VA determined that 38 C.F.R. § 4.71(a), DC 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee.  VAOPGPREC 9-98 (198).  In 
such a case, where a musculoskeletal disorder is rated under 
a DC that does no involve limitation of motion and another DC 
based on limitation of motion is applicable, the latter DC 
must be considered in light of sections 4.40, 4.45, and 4.59.  
Thus, the Board will consider whether the veteran is entitled 
to a separate rating under other potentially applicable DCs.  

After applying the above criteria to the facts of this case, 
the Board concludes that a 10 percent disability rating is 
warranted for the veteran's right knee condition.  She has 
complained of right knee pain and contemporaneous X-rays and 
MRIs of record show degenerative changes.  As such, a 10 
percent disability rating based on arthritis with associated 
painful motion is in order.  The evidence demonstrates 
objective X-ray evidence of arthritis in the right knee, as 
well as associated painful motion, thus providing a basis for 
a rating based on painful motion under the provisions of 38 
C.F.R. § 4.59.  In particular, 38 C.F.R. § 4.59 states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Although the rating 
schedule does not require a separate rating for pain, the 
veteran's pain must be considered in evaluating his service- 
connected disorder.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

In this case, the veteran's complaints are plausible in light 
of the fact that there is objective evidence of degenerative 
changes in the right knee.  It is therefore reasonable to 
assign her a 10 percent disability rating under DC 5003 based 
on arthritis with painful motion.  See 38 C.F.R. § 4.59; see 
also DeLuca.

The veteran's right knee disorder, however, does not warrant 
a rating in excess of 10 percent at this time.  There is 
nothing in the record to suggest that she has limitation of 
motion of the right knee.  As such, there is no basis for a 
rating in excess of 10 percent under either DC 5260 or DC 
5261.  In addition, there is no evidence that the veteran's 
right knee is characterized by ankylosis or impairment of the 
tibia and fibula so as to warrant a rating in excess of 10 
percent under DC 5256 and 5262.  Moreover, DC 5257 is not for 
application as the veteran's right knee has not been shown to 
exhibit instability and DCs 5258 and 5259 are not applicable 
as the veteran does not have a dislocated semilunar cartilage 
and the semilunar cartilage has not been removed.  As there 
is no impairment of the tibia or fibula, and as there is no 
diagnosis of genu recurvatum, DCs 5262 and 5263 are not for 
application.  38 C.F.R. § 4.71a, DCs 5256-5263 (2003).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a separate 10 percent disability rating 
for the right knee is warranted based on a findings of 
arthritis with painful motion and no more.  The benefit 
sought on appeal is accordingly granted to that extent under 
the provisions of 38 C.F.R. § 4.71a, DC 5003 (2003).  

Finally, it is important to note that the evidence of record 
reflects that the veteran failed to report for several 
scheduled VA examinations.  These examinations were needed to 
evaluate her knee disability in view of her statements that 
manifestations of the right knee had increased in severity.  
Aside from the fact that the current evidence has resulted in 
an increased rating as explained above, VA is generally 
required to deny a claim for increase when a claimant fails 
without good cause to report for a necessary VA examination.  
38 C.F.R. § 3.655.  If she believes that her right knee 
condition warrants a rating in excess of the 10 percent 
rating granted above, it is important that she recognizes 
that the duty to assist is not a one-way street, and that she 
will have the duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a separate 10 percent disability rating, 
but nothing higher, for the veteran's right knee condition, 
is warranted.  The benefit sought on appeal is accordingly 
granted to that extent.  In making this determination, the 
Board considered all of the applicable evidence relating to 
the veteran's right knee disorder, and has considered all 
applicable DCs; the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59; and the holdings in DeLuca v. Brown, 6 Vet. App. 321 
(1993) and Hicks v. Brown, 8 Vet. App. 417 (1995).  

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

A compensable disability rating for residuals of a right knee 
injury under DC 5257 is denied. 

A separate 10 percent disability rating for a right knee 
disorder under DC 5003 is granted, subject to the rules and 
payment of monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



